 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1112 
In the House of Representatives, U. S.,

March 2, 2010
 
RESOLUTION 
Congratulating the Pennsylvania State University IFC/Panhellenic Dance Marathon (THON) on its continued success in support of the Four Diamonds Fund at Penn State Hershey Children’s Hospital. 
 
 
Whereas the Penn State IFC/Panhellenic Dance Marathon, known as THON, is the largest student-run philanthropy in the world, with 700 dancers, more than 300 supporting organizations, and more than 15,000 volunteers involved in the annual event; 
Whereas student volunteers at the Pennsylvania State University annually collect money and dance for 46 hours straight at the Bryce Jordan Center for THON, bringing energy and excitement to campus for a mission to conquer cancer, and bringing awareness to countless thousands more; 
Whereas all THON activities support the mission of the Four Diamonds Fund at Penn State Hershey Children's Hospital, which provides financial and emotional support to pediatric cancer patients and their families and also funds cancer research; 
Whereas each year, THON is the single largest donor to the Four Diamonds Fund at Penn State Hershey Children's Hospital, having raised nearly $68.9 million since 1977, when the two organizations first became affiliated; 
Whereas in 2010, THON set a new fundraising record of over $7.83 million, even after the previous record of $7.5 million was set in 2009; 
Whereas THON support has helped more than 2,000 families through the Four Diamonds Fund, is currently helping to build a new Pediatric Cancer Pavilion at Penn State Hershey Children's Hospital, and has helped suppport pediatric cancer research that has caused some pediatric cancer survival rates to increase to nearly 90 percent; and 
Whereas THON has inspired similar events and organizations across the Nation, ranging from high schools to colleges and beyond, and continues to encourage students across the country to volunteer and stay involved in great charitable causes in their community: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the Pennsylvania State University IFC/Panhellenic Dance Marathon (THON) on its continued success in support of the Four Diamonds Fund at Penn State Hershey Children's Hospital; and 
(2)commends the Pennsylvania State University students, volunteers and supporting organizations for their hard work putting together another recordbreaking THON. 
 
Lorraine C. Miller,Clerk.
